Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPEAL BRIEF
Claims 1, 3-5, 8, 10, 13-14, 16-17, 19-21, 24, and 26-33 are pending and remain for further examination.

REOPEN PROSECUTION
In view of the appeal brief filed on February 23, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMAL B DIVECHA/           Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                             

THE NEW GROUNDS OF REJECTION
Applicant’s arguments, see appeal brief, filed on February 23, 2021, with respect to the rejection(s) of claim(s) 1, 3-5, 8, 10, 13-14, 16-17, 19-21, 24, and 26-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the final rejections of claims 1, 3-5, 8, 10, 13-14, 16-17, 19-21, 24, and 26-33 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new references US Patent No. 9,519,888 B2 (Gadwale), US Patent No. 10,380,225 B1 (Vagell et al), and U.S. Patent Application Publication No. 2012/0278405 A1 (Costenaro et al) uncovered by Patent and Trademark Office.

Claim Rejections - 35 USC § 102(a)(1) & 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10, 13-14, 16-17, 20-21, 24, 26-27, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gadwale (U.S. Patent No. 9,519,888 B2). Gadwale’s patent meets all the limitations for claims 1, 3-5, 8, 10, 13-14, 16-17, 20-21, 24, 26-27, and 33 recited in the claimed invention.
As to claim 1, Gadwale discloses a device (figure 1, email server), comprising: a processor; and storage accessible to the processor and bearing instructions executable by the processor (email server including processor and storages RAM and ROM, which is well-known in the art before the effective filling data of the claimed invention) to: identify content in a message that is to altered by identifying content in the message that is to be removed from the message (figures 1-2, column 3 lines 36-46, email server identify and remove attachments based on criteria); alter the content in the message by removing the content from the message, wherein the content is removed from the message responsive to an indication that the message is too large to be one or more of transmitted and received (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48, email server removing attachments based on criteria such as file size, file type etc.); and provide at least a portion of the message to a recipient  by providing the remainder of the message to the recipient (figure 1, column 3 lines 21-29, figure 2, column 3 lines 49-55, providing portion of the altered email including link(s) to a recipient), wherein the content comprises one or more of: a portion of an attachment to the message, an attachment to the message (figure 1, column 3 lines 5-16, email user sending email with attachment(s)).

As to claim 3, Gadwale discloses that the content in the message that is to be removed from the message is identified at least in part based on one or more of at least one previous action of the recipient and at least one previous action of a sender of the message (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-46, user 

As to claims 4-5, Gadwale discloses that the content in the message that is to be removed from the message is identified at least in part based on whether the content is relevant to the recipient; and determine whether the content is relevant to the recipient based on input from the recipient (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-46, user configurable parameter or carrier requirement for auto removal of attachments based on criteria such as file size, file type etc., and column 4 lines 47-54, attachments includes sensitive attachments and erroneous attachments).

As to claim 8, Gadwale discloses that the device is selected from the group consisting of: a device transmitting the message, a server, and a device receiving the message (see figure 1 including user device, email server, and a recipient device).

As to claim 10, Gadwale discloses that the content is removed by deleting the content from the message (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48, email server removing attachments based on criteria such as file size, file type etc.).

As to claim 13, Gadwale teaches a method (figure 2), comprising: identifying content in a message that is to be altered (figures 1-2, column 3 lines 36-46, email server identify and remove attachments based on criteria); prior to transmitting the message, altering the content in the message (figure 1, column 3 lines 5-16, figure 2, 

As to claim 14, Gadwale teaches that the content is altered by removing the content from the message (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48 and 59-61, email server removing attachments based on criteria such as file size, file type etc.), and wherein the remainder of the message is transmitted from the sender to the recipient (figure 1, column 3 lines 21-25, figure 2, column 3 lines 56-58, email server routing the altered email to a recipient).

As to claim 16, Gadwale teaches that providing text indication that the content has been determined to be irrelevant and wherein the content is altered by visually 

As to claim 17, Gadwale teaches that the content is identified at least in part based on data in a history, the history pertaining to previous actions of the sender (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-46, user configurable parameter or carrier requirement for auto removal of attachments based on criteria such as file size, file type etc.).

As to claim 20, Gadwale teaches the steps (figure 2) of: identify data that is to be altered, the data associated with a message (figures 1-2, column 3 lines 36-46, email server identify and remove attachments based on criteria); alter the data based on the identification (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48, email server removing attachments based on criteria such as file size, file type etc.); present the message on a display according to the alteration; and present a selector on the display concurrently with presenting the message, the selector being selectable to command the at least one processor to present at least a portion of the message as it would be presented had the alteration not been performed (figure 1, column 3 lines 21-29, figure 2, column 3 lines 49-55, receiving and opening the altered email (attachment(s) removed) including added link(s), which implies that displaying a selector and the altered email concurrently; and clicking on the link to sends a command to retrieve the attachment from a download server via Internet, which implies that presenting a portion of the message as it would be presented had the alteration not been performed).
As to claim 21, Gadwale teaches that provide, to a recipient, portions of the message excluding the data (figure 1, column 3 lines 21-29, figure 2, column 3 lines 56-58, email server providing the altered email (attachment(s) removed) to a recipient).

As to claim 24, Gadwale teaches that the altering of the content in the message is performed based on identifying that the message is too large to be received by the recipient (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48, email server removing attachments based on criteria such as file size, file type etc.).

As to claim 26, Gadwale teaches that the alteration comprises removing the data from the message as presented on the display (figure 2, column 3 lines 36-46), and wherein the selector is selectable to present, on the display, the data that was removed from the message as presented on the display (figure 2, column 3 lines 49-55).

As to claim 27, Gadwale teaches that the alteration of the data is performed based on identification of the message, prior to the alteration, as being too large to be received (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-46, user configurable parameter or carrier requirement for auto removal of attachments based on criteria such as file size, file type etc.).

As to claim 33, Gadwale teaches that the selector is presented on the display as part of the message according to the alteration (figure 1, column 3 lines 21-29, figure 2, .

Claims 20-21, 26, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vagell et al (U.S. Patent No. 10,380,225 B1). Vagell’s patent meets all the limitations for claims 20-21, 26, and 33 recited in the claimed invention.

As to claim 20, Vagell et al disclose a device including processor and a storage accessible to the processor (figure 1), and teach the steps (figures 2-4) of: identify content that is to be altered, the content associated with a message (figure 23, par. 0060, user indicating portion 1776 to be removed from document 2420 which displays messages); alter the content based on the identification (figures 23-24, par. 0060, removing portion 1776 based on user touch gesture); present the message on a display according to the alteration (figure 24, document 2420 displays messages, region 2480 is provided after removal of portion 1776 to notify the user that a portion has been removed); and present a selector on the display concurrently with presenting the message, the selector being selectable to command the at least one processor to present at least a portion of the message as it would be presented had the alteration not been performed (figure 24, shows messages 1770, 2072, 2480, ref.# 2482 – UNDO button would cause the portion 1776 to be returned to the updated document content 2420, all concurrently displayed).  

As to claim 21, Vagell et al teach that provide, to a recipient, portions of the message excluding the data (figures 23-24, column 13 lines 9-21, providing the altered document (content removed) to a user).

As to claim 26, Vagell et al teach that the alteration comprises removing the data from the message as presented on the display, and wherein the selector is selectable to present, on the display, the data that was removed from the message as presented on the display (figures 23-24, column 3 lines 49-55).

As to claim 33, Vagell et al teach that the selector is presented on the display as part of the message according to the alteration (figure 24, shows messages 1770, 2072 and shows REMOVED and UNDO buttons 2480, 2482, all concurrently displayed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19 and 28-32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gadwale (U.S. Patent No. 9,519,888 B2) in view of Costenaro et al (U.S. Patent Application Publication No. 2012/0278405 A1).

As to claim 19, Gadwale does not teach that that providing an indication to the sender that content has been removed from the message.
Costenaro et al teach that the providing an indication to the sender that content has been removed from the message (figure 4, par. 0039, figure 5, ref.# 520, par. 0044, providing an indication that attachment uploaded to shared location, which implies that content has been removed from the message).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Costenaro et al as stated above with the device of Gadwale for providing an indication to the sender that content has been removed from the message because it would have improved and more user-friendly way to inform the user that the original message cannot be transmitted in the network based on one or more message control conditions and provided option to the user for message transmitting process.

As to claim 28, Gadwale does not disclose a selector to remove the content from the message and highlight the content visually as presented on the display.
Costenaro et al teach that the responsive to an indication that the message is too large to be one or more of transmitted and received, present, on a display accessible to the at least on processor, a selector to remove the content from the message (figure 3, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Costenaro et al as stated above with the device of Gadwale for concurrently presenting an email message with a selector to remove an attached content from the email message and highlighting the content visually as presented on a display because it would have improved and more user-friendly way to inform the user that cannot be transmitted the original message in the network based on one or more message control conditions and provided option to the user for message transmitting method.

As to claims 29-30, Gadwale does not explicitly disclose that content is highlighted by one or more of: presenting a box around the content as presented on the display, underlining the content as presented on the display, changing the color of text 
Costenaro et al teach that the content is highlighted by one or more of: presenting a box around the content as presented on the display, underlining the content as presented on the display, changing the color of text forming part of the content (figures 3-4, highlight the content by presenting a box around the content and underlining the content, see figures 3-4 ref.#s 310 and 410); and also teach that the content formed part of the attachment, and wherein the attachment does not form part of the body of the message (figures 3-4, attached content is not a part of the body of the message). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Costenaro et al as stated above with the device of Gadwale for highlighting the content and forming the content as a part of the attachment, but not a part of the body because it would have provided more useful way to presenting a message with attachments and their contents on recipient display and also provided better control to recipient for selecting proper  attachments and their contents.
 
As to claim 31, Gadwale teaches that subsequent to removal of the content from the message and providing the remainder of the message to the recipient, present a selector on the display that is selectable to restore the message to a version of the message from prior to the removing of the content from the message and to present the restored message on the display (figure 1, column 3 lines 21-29, figure 2, column 3 

As to claim 32, it is also rejected for the same reasons set forth to rejecting claim 28 above, since claim 32 is merely the method of operation for an apparatus defined in the claim 28 and also claim 32 does not teach or define any new limitations than above rejected claim 28.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8, 10, 13-14, 16-17, 19-21, 24, and 26-33 filed on February 23, 2021 have been fully considered and are persuasive, but they are deemed to be moot in view of the new grounds of rejection.
However, upon further consideration, a new ground(s) of rejection is made in view of a new references US Patent No. 9,519,888 B2 (Gadwale), US Patent No. 10,380,225 B1 (Vagell et al), and U.S. Patent Application Publication No. 2012/0278405 A1 (Costenaro et al) uncovered by Patent and Trademark Office.
The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejections of claims 1, 3-5, 8, 10, 13-14, 16-17, 19-21, 24, and 26-33).


Additional References
The examiner as of general interest cites the following references.
a. 	Jordan, Jr. Patent No. 7,447,743 B1. 
Attachment processing in associated with electronic messages.
b. 	Kuzma, U.S. Patent No. 5,771,355 A. 
Transmitting electronic mail by reference value to minimize cost.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                                      June 14, 2021